U.S. DISTRICT COURT

WESTERN DISTRICT OF LOUISIANA
RECEIVED

AUG - 8 2019
nx UNITED STATES DISTRICT COURT
BYS NY PR: MOORF Se WESTERN DISTRICT OF LOUISIANA

 

DEPUTY ALEXANDRIA DIVISION
MICHAEL WAYNE KIBBLE, CIVIL DOCKET NO. 1:19-CV-776-P
Petitioner
VERSUS JUDGE DEE D. DRELL
CHRIS MCCONNELL, MAGISTRATE JUDGE PEREZ-MONTES
Respondent
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that the § 2241 Petition (Doc. 1) is hereby DISMISSED for
lack of jurisdiction, with prejudice as to the jurisdictional issue, and without prejudice
as to the merits of Petitioner’s claim.

ver
THUS DONE AND SIGNED at Alexandria, Louisiana, this § day of

——
FRA 9UST _, 2019.

Zo *

— =

DEED. DRELL =
UNITED STATES DISTRICT JUDGE
